Title: To James Madison from Robert R. Livingston, 2 February 1804
From: Livingston, Robert R.
To: Madison, James



No 98
Sir
Paris 2d feby 1804
I mentioned to you in one of my former letters that so soon as I learned from Mr Pichon (your letters not having arrived till Some time after) the opposition that the Spanish Envoy had given to the Treaty, I wrote to the Minister, & afterwards I called upon him & entered into a full discussion of the Subject. That he candidly Shewed me Mr. Pichon’s letter, & assured me the discontents of Spain had never been mentioned to him before, & gave me his Solemn promise that the First Consul would immediately after the most Serious remonstrances on the Subject at Madrid. I also informed you that by a letter from Mr Graham of 5th January, I received the note of Mr Cevallos dated 31st December keeping up the Same pretensions. In this letter Mr Graham tells me that in a few days the Prince of Peace was expected, & that Mr Pinkney was preparing a remonstrance &c. I send you a Copy of the note I put in in consequence of the receipt of this letter. Happily however this was unnecessary, my first remonstrance with the Minister having all the effect we could wish. The enclosed notes put all questions relative to the acquiescence of Spain in our Treaty out of doubt. I hope they will appear Satisfactory to the President, & enable you to Strike away one of the crutches upon which the enemies of the administration have limped for Some time past. I Shall Send you the originals, as they are important papers by the first Safe conveyance after having lodged official Copies under the Seal of the Commercial agent in his chancery for greater Security.

You will be convinced from this transaction that I did not hazard much, when I told you that no intrigues had been Set on foot as you Supposed here by the Court of Spain to defeat the Treaty, & of course that the channel thro’ which you received that advice is one that you can not rely upon for information from this quarter—it will Shew you also the necessity of directing a more frequent & confidential correspondence between your Ministers, Since there is no doubt that I could with as much facility have Stopped this business at the outset, had I been informed by Mr Pinkney of the discontents of the Court of Spain, as I have done Since, & that in endeavouring to transfer the seat of the negotiation for East Florida to Paris, which I Should probably have effected had Mr Monroe approved I Should have facilitated the execution of a Treaty for its acquisition. You will remark as a very Singular trait of the ill grace with which Spain has been forced into this measure the ignorance in which her Ministers left Mr Pinkney of it on the 5th of January the date of Mr Grahams letter, tho’ they had actually yielded to the remonstrance of the French Ambassador on the first: Any other Court would have made a merit of the transaction with the United States rather than have appeared to yield it to force but it unfortunately happens that even politicians are Sometimes more influenced by their passions than by their judgements. Mr Talleyrand having been very ill, has made some delay in transmitting me the note. I informed you of the letter of Commodore Prebble requesting me to notify this Court & the foreign Ministers of the Blockade of Tripoli, & of the reasons which prevented my doing it, which are justified by the enclosed note of Mr Talleyrand complaining, & as I fear, Justly of the measure. But I know not how far your Sentiments concur with mine on this Subject or what instructions have been given to Commodore Preble. I find myself at a loss for the answer I am to give. I Shall however dwell in generals, So as not to commit myself in case you Should think the Blockade Justifiable—if I can finish them in time you will receive my answers to these notes with this letter, But I think it important that you Should have this as Soon as possible. I will not delay it if they Should not be finished, but Send them by the next conveyance.
I have no particular information of moment unless it be a Singular circumstance that happened a few days ago in the assembly of Tribunes, a law was sent down for the revocation of grants of Forest lands, & antient domains upon the payment of a certain Stipulation. No person rose to Speak against the bill, but when the vote was taken it was voted out by a large majority—this threw the house into the utmost confusion, & left upon the mind two very unpleasant [im]pression the first was that a certain degree of dissatisfaction prevailed and that the freedom of spea[ch] was so perfectly lost that no member who disapproved dared to express his disapprobation nor was it possible to fix upon the orator⟨s⟩ to be Sent down to oppose the law in the Corps Legislative for the Sentiments of none were known, nor did any chuse to have their Sentiments known. The doors were closed, & after much debate the orators were chosen by lot.
The expence & gayety of this Winter exceeds every thing that has been known even in Paris, & what is worst, as this gayety is in the Court circle, I am compelled to partake of it, or to appear a mecontent. Not a night passes without a ball & on many nights, you are expected to Shew yourself at least at two, after having previously paid your visit to one of the family of the First Consul, who have their respective nights or to one of the other Consuls who keep three public nights in a week, or to one of the Ministers three of whom keep nights & the war makes So much little business relative to individuals, that you can only treat verbally & en passant, that you are compelled to See them as often as opportunity offers. I have the honor to be Sir With the most Sincere & respectful attachment Your most Obt hum: Servt
Robt R Livingston
 

   
   RC and enclosures (DNA: RG 59, DD, France, vol. 9); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, signed by Livingston; docketed by Wagner: “recd. 2 June / Com. Preble’s blockade.” Italicized words and letters are those encoded by Livingston’s secretary and decoded here by the editors or supplied within square brackets from the draft (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). For enclosures, see nn. 4, 5, and 8.



   
   Livingston to JM, 26 Dec. 1803.



   
   Draft and letterbook copy have “offer.”



   
   See Livingston to JM, 18 Jan. 1804, and n. 6.



   
   Draft and letterbook copy have “sent.” Livingston enclosed copies of his 17 Jan. 1804 note to Talleyrand (4 pp.) and Cevallos to Pinckney, 31 Dec. 1803 (1 p.; in Spanish) (see Livingston to JM, 18 Jan. 1804, and n. 6).



   
   Livingston enclosed a copy of Talleyrand to Livingston, 12 Pluviôse an XII (2 Feb. 1804) (2 pp.; in French; docketed by Wagner as received in Livingston’s no. 98), stating that in response to a note from the French ambassador at Madrid inquiring about Yrujo’s complaints, the Spanish government had declared that it supported unreservedly France’s cession of Louisiana to the U.S. Talleyrand’s letter enclosed a copy (2 pp.; in French) of a 22 Jan. 1804 letter to Talleyrand from José Martínez Hervas, the Spanish chargé d’affaires at Paris, stating that he had received orders dated 1 Jan. 1804 to express support for the cession and noting that Cevallos had written to Pinckney on 31 Dec. 1803.



   
   See Livingston to JM, 26 Dec. 1803.



   
   See Livingston to JM, 11 Dec. 1803.



   
   Livingston enclosed a copy of Talleyrand to Livingston, 10 Pluviôse an XII (31 Jan. 1804) (3 pp.; in French; docketed by Wagner as received in Livingston’s no. 98; translation printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:372), objecting to Preble’s announced blockade of the port of Tripoli and the adjacent coast on the grounds that one frigate did not constitute sufficient force to impose a blockade and that including the coast in the blockade would violate the rights of neutrals in a manner that recalled the example set by the British.



   
   For newspaper reports on this incident, see the Moniteur universel, 9–12 Pluviôse an XII (30 Jan.–2 Feb. 1804).


